Citation Nr: 0203469	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  96-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, to include whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel





INTRODUCTION

The veteran had active service from January 1953 to January 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996, administrative decision of the 
Committee on Waivers and Compromises (Committee) of the 
Detroit, Michigan, VA Regional Office (RO), which denied 
waiver of overpayment of VA improved disability pension 
benefits in the calculated amount of $46,910.00.  

The RO scheduled the veteran for a Travel Board hearing in 
August 1997, but he failed to appear for the hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Travel Board 
hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2001).


REMAND

The veteran has questioned the amount and/or the validity of 
the overpayment at issue.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 434 (1991).  He specifically argues that he and his 
spouse have been separated for many years, to include during 
the period 1989 to 1992, and that her income for that period 
should not have been included in calculating his countable 
income for the purposes of VA improved disability pension 
benefits.  The RO provided the veteran with an accounting.  
The Board then remanded the claim in June 1998 and again in 
July 1999 to ensure the veteran was afforded due process with 
respect to adjudication of the creation matter.  The Board 
specified that the veteran was to be provided with the laws 
and regulations pertinent to dependent spouses and countable 
income.  

In supplemental statements of the case dated in September 
2000 and April 2001, the RO considered whether the 
overpayment in question was properly created and determined 
such was properly created.  However, it failed to inform the 
veteran of the legal criteria applicable to the question of 
whether the overpayment was properly created.  

The Board is obligated by law to ensure that RO's comply with 
its directives. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should provide the veteran and his 
representative with a supplemental 
statement of the case that notifies them 
of the legal criteria applicable to the 
creation issue.  It should then afford 
the veteran and his representative an 
appropriate opportunity to submit 
argument and evidence in response.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and 





Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


